DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/18/2022 has been entered.

Notice of Amendment
	In response to the amendment filed on 8/18/2022, cancelled claims 1-20 and new claims 21-40 are acknowledged. Claims 21-40 are currently pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-28, 30-32, 35-36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartol et al. (US Patent No. 9,084,550 B1) (previously cited), further in view of Tenn et al. (US Publication No. 2012/0157886 A1).

Regarding claim 21, Bartol et al. discloses a sensing device, comprising: 
a carrier material (170) for placing on a limb of a patient (see Figure 1 and col. 5, lines 13-38); 
a plurality of neuromuscular sensors (160), wherein each sensor generates a mechanomyography (MMG) output signal, and wherein each sensor is associated with a different muscle group of the limb (see Figures 2 and 6c and col. 4, line 62-col. 5, line 12 and col. 10, lines 21-33); and 
a processor (110) configured to:
receive a MMG output signal from each of the sensors (see Figures 5 and 6c); 
determine whether any of the MMG output signals is associated with an artificially induced neuromuscular response (see col. 14, line 66-col. 15, line 4); and 
if an artificially induced neuromuscular response is determined, send information regarding the artificially induced neuromuscular response (see Figures 5 and 6c and col. 3, lines 37-43, col. 9, lines 27-47, and col. 10, lines 21-33).  
It is noted Bartol et al. does not specifically teach all of the plurality of neuromuscular sensors being disposed on the same carrier material. However, Tenn et al. teaches a carrier material (110) for placing on a limb of a patient and a plurality of neuromuscular sensors (120) disposed on the carrier material (see Figure 1 and [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bartol et al. to include all of the plurality of neuromuscular sensors being disposed on the same carrier material, as disclosed in Tenn et al., so as to the plurality of neuromuscular sensors can be mounted on the limb and tightly appressed on the skin surface for increasing the accuracy of detecting the MMG signals (see Tenn et al.: [0030]).
Regarding claim 22, Bartol et al. discloses the information indicates that a nerve associated with the affected muscle group has been depolarized (see col. 17, lines 3-5).
Regarding claim 23, Bartol et al. discloses the information indicates that a single artificially induced neuromuscular response has been determined (see Figures 5 and 6c and col. 9, lines 27-47 and col. 10, lines 21-33).  
Regarding claim 24, Bartol et al. discloses the processor is further configured to send an alert (see Figures 6a-c and col. 6, line 49-col. 7, line 9, col. 9, line 48-col. 10, line 20, and col. 12, lines 49-67).
Regarding claim 25, Bartol et al. discloses the information indicates that more than one artificially induced neuromuscular response has been determined (see Figures 5 and 6c and col. 9, lines 27-47 and col. 10, lines 21-33).  
Regarding claim 26, Bartol et al. discloses the processor is further configured to send an alert (see Figures 6a-c and col. 6, line 49-col. 7, line 9, col. 9, line 48-col. 10, line 20, and col. 12, lines 49-67).
Regarding claim 27, Bartol et al. discloses the processor is further configured to send a portion of the MMG output signal associated with the artificially induced neuromuscular response (see Figures 5 and 6c and col. 3, lines 37-43, col. 9, lines 27-47, and col. 10, lines 21-33).  
Regarding claim 28, Bartol et al. discloses the processor is further configured to send only MMG output signals that are associated with the artificially induced neuromuscular response (see Figures 5 and 6c and col. 3, lines 37-43, col. 9, lines 27-47, and col. 10, lines 21-33).
Regarding claim 30, Bartol et al. discloses the processor is further configured to periodically send a connection diagnostic packet (1130) (see col. 14, lines 27-40).
Regarding claim 31, Bartol et al. discloses the processor is further configured to periodically receive a connection diagnostic packet (1130) (see col. 14, lines 27-40).
Regarding claim 32, Bartol et al. discloses the processor is further configured to generate an alert if the connection diagnostic packet is not received at a periodic interval (see col. 11, lines 30-55 and col 12, lines 49-67).  
Regarding claim 35, Bartol et al. discloses a system, comprising: 
a display and/or a speaker (see col. 4, lines 49-55); 
a stimulator (see Figures 15a-b); and 
a sensing device, comprising: 
a carrier material (170) for placing on a limb of a patient (see Figure 1 and col. 5, lines 13-38);
a plurality of neuromuscular sensors (160), wherein each sensor generates a mechanomyography (MMG) output signal, and wherein each sensor is associated with a different muscle group of the limb (see Figures 2 and 6c and col. 4, line 62-col. 5, line 12 and col. 10, lines 21-33); and 
a processor (110) configured to: 
receive a MMG output signal from each of the sensors (see Figures 5 and 6c); 
determine whether any of the MMG output signals is associated with an artificially induced neuromuscular response (see col. 14, line 66-col. 15, line 4)
wherein, if a single artificially induced neuromuscular response has been determined, the display displays a first color and/or the speaker plays a first tone (see Figures 6a-c and col. 6, line 49-col. 7, line 9, col. 9, line 48-col. 10, line 20, and col. 12, lines 49-67); and 
wherein, if more than one artificially induced neuromuscular response has been determined, the display displays a second color and/or the speaker plays a second tone (see Figures 6a-c and col. 6, line 49-col. 7, line 9, col. 9, line 48-col. 10, line 20, and col. 12, lines 49-67).
It is noted Bartol et al. does not specifically teach all of the plurality of neuromuscular sensors being disposed on the same carrier material. However, Tenn et al. teaches a carrier material (110) for placing on a limb of a patient and a plurality of neuromuscular sensors (120) disposed on the carrier material (see Figure 1 and [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartol et al. to include all of the plurality of neuromuscular sensors being disposed on the same carrier material, as disclosed in Tenn et al., so as to the plurality of neuromuscular sensors can be mounted on the limb and tightly appressed on the skin surface for increasing the accuracy of detecting the MMG signals (see Tenn et al.: [0030]).
Regarding claim 36, Bartol et al. discloses the processor is further configured to receive an indication that an electrical stimulus has been administered to the patient (see Figures 6a-c and col. 10, lines 14-16 and col. 16, lines 34-39).
Regarding claim 38, Bartol et al. discloses the processor is further configured to determine that an electrical stimulus has been administered to the patient (see col. 6, lines 29-48 and col. 15, lines 8-23).
Regarding claim 39, Bartol et al. discloses the processor is further configured to filter out portions of the MMG output signals that are attributable to gross translation of the limb or gross rotation of the limb before determining whether any of the MMG output signals is associated with an artificially induced neuromuscular response (see col. 14, line 66-col. 15, line 4).
Regarding claim 40, Bartol et al. discloses a sensing device, comprising: 
a carrier material (170) for placing on a limb of a patient (see Figure 1 and col. 5, lines 13-38); 
a plurality of neuromuscular sensors (160), wherein each sensor generates a mechanomyography (MMG) output signal, and wherein each sensor is associated with a different muscle group of the limb (see Figures 2 and 6c and col. 4, line 62-col. 5, line 12 and col. 10, lines 21-33)
a processor (110) configured to: 
receive a MMG output signal from each of the sensors (see Figures 5 and 6c); and 
send a subset of the MMG output signals, wherein the subset of the MMG output signals are those associated with an artificially induced neuromuscular response (see Figures 5 and 6c and col. 3, lines 37-43, col. 13, lines 13-23, and col. 14, line 66-col. 15, line 4).  
It is noted Bartol et al. does not specifically teach all of the plurality of neuromuscular sensors being disposed on the same carrier material. However, Tenn et al. teaches a carrier material (110) for placing on a limb of a patient and a plurality of neuromuscular sensors (120) disposed on the carrier material (see Figure 1 and [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bartol et al. to include all of the plurality of neuromuscular sensors being disposed on the same carrier material, as disclosed in Tenn et al., so as to the plurality of neuromuscular sensors can be mounted on the limb and tightly appressed on the skin surface for increasing the accuracy of detecting the MMG signals (see Tenn et al.: [0030]).

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartol et al. and Tenn et al., further in view of Buchnick et al. (US Patent No. 8,031,075 B2) (previously cited).

Regarding claim 29, it is noted neither Bartol et al. nor Tenn et al. specifically teach the processor is further configured to, if no artificially induced neuromuscular response is determined: reduce a representation quality of each of the received MMG output signals, wherein the reduced representation quality has at least one of a lower resolution or a lower sampling rate; and send the reduced quality representations of the MMG output signals. However, Buchnick et al. teaches the processor is further configured to, if no artificially induced neuromuscular response is determined: reduce a representation quality of each of the received MMG output signals, wherein the reduced representation quality has at least one of a lower resolution or a lower sampling rate; and send the reduced quality representations of the MMG output signals (see col. 2, lines 30-34, col. 5, lines 20-32, and col. 14, lines 17-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bartol et al. and Tenn et al. to include the processor is further configured to, if no artificially induced neuromuscular response is determined: reduce a representation quality of each of the received MMG output signals, wherein the reduced representation quality has at least one of a lower resolution or a lower sampling rate; and send the reduced quality representations of the MMG output signals, as disclosed in Buchnick et al., so as to monitor various signals relating to the condition of or near a subject but to record only relevant signals according to a recording plan (see Buchnick et al.: col. 1, lines 55-58).  
 
Claim(s) 33-34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartol et al. and Tenn et al., further in view of Albinali (US Publication No. 2015/0054654 A1).

Regarding claim 33, it is noted neither Bartol et al. nor Tenn et al. specifically teach the processor is further configured to store the MMG output signal from each of the sensors at predetermined intervals. However, Albinali teaches the processor is further configured to store the MMG output signal from each of the sensors at predetermined intervals (see [0037], [0049], [0118], and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bartol et al. and Tenn et al. to include the processor is further configured to store the MMG output signal from each of the sensors at predetermined intervals, as disclosed in Albinali, so as to preserve the MMG output signals for later analysis and retrieval.
Regarding claim 34, Bartol et al. discloses the processor is further configured to determine that an electrical stimulus has been applied to the patient (see col. 6, lines 29-48 and col. 15, lines 8-23) but does not specifically teach the processor is configured to store the MMG output signal from each of the sensors. However, Albinali teaches the processor is configured to store the MMG output signal from each of the sensors (see [0037], [0049], [0118], and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bartol et al. and Tenn et al. to include the processor is configured to store the MMG output signal from each of the sensors, as disclosed in Albinali, so as to preserve the MMG output signals for later analysis and retrieval.
Regarding claim 37, it is noted neither Bartol et al. nor Tenn et al. specifically teach the processor is further configured to store a portion of the MMG output signal from each of the sensors after the electrical stimulus has been administered to the patient.  However, Albinali teaches the processor is further configured to store a portion of the MMG output signal from each of the sensors after the electrical stimulus has been administered to the patient (see [0037], [0049], [0118], and [0122]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartol et al. and Tenn et al. to include the processor is further configured to store a portion of the MMG output signal from each of the sensors after the electrical stimulus has been administered to the patient, as disclosed in Albinali, so as to preserve the MMG output signals for later analysis and retrieval.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791